United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-50740
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE GARCIA,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-03-CR-52-1-H
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Jose Garcia on direct

appeal has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).      Garcia

has filed a pro se brief in response to counsel’s motion.       Our

independent review of the briefs and the record discloses no

nonfrivolous issues for appeal.   Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.    See 5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-50740
                               -2-

R. 42.2.

     We decline to address the ineffective assistance of counsel

claims raised by Garcia in this proceeding because the record is

not sufficiently developed to permit direct review.   See United

States v. Brewster, 137 F.3d 853, 859 (5th Cir. 1998).

     ANDERS MOTION GRANTED; APPEAL DISMISSED.